DETAILED ACTION
This action is in response to the Amendment dated 05 August 2022.  Claims 1, 5, 9, 10 and 14 are amended.  No claims have been added or cancelled.  Claims 1-14 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 June 2022 and 26 July 2022 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Based on applicant’s amendment, the claim objection of claim 5 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-11, 13 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Avinash et al. (US 2011/0145274 A1) in view of Poland (US 2009/0043195 A1).

As for independent claim 1, Avinash teaches a device comprising:
receiving fetal monitoring data from a fetal monitoring system [(e.g. see Avinash paragraphs 0047, 0049) ”The user interface 104 includes a display area 122 (also depicted in FIG. 2) configured to display medical information 202 from the current study … Each entry can be associated with a category and sub-category, for example, that indicate clinical modality (for example, cardiology, oncology, muscleoskeletal, urology, neurology, etc.), imaging modality (for example, Computed Tomography (CT), Magnetic Resonance (MR), Nuclear Medical (NM), X-ray, Ultrasound, etc.)”].  Examiner notes that the term “fetal monitoring data” is not explicitly used in Avinash.  However, the broadest reasonable interpretation of “fetal monitoring data,” in light of the specification, covers the use of ultrasound data.  Therefore, Avinash’s medical use of Ultrasound is equivalent to the claimed “fetal monitoring data.”  Given that the medical environment has a finite number of patient types and specialties to choose from, it would have been obvious to one of ordinary skill in the art, namely a medical professional, to try any appropriate medical testing/imaging for any available patient type/specialty that would achieve the presentation of the test results to a medical professional, with reasonable success (i.e. accurately display the test/image data for the patient), as the ability to display ultrasound data for patients is shown in Avinash.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of invention but of ordinary skill and common sense.  See MPEP 2143(I)(E) – “Obvious to try” and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
a display device configured to display the fetal monitoring data [(e.g. see Avinash paragraphs 0047, 0053, 0071 and Fig. 4) ”Workstations 1320 can include a computer monitor, liquid crystal display ("LCD") screen  … The system 100 also includes a user interface 106 (also depicted in FIG. 4) configured to display medical information … Each entry can be associated with a category and sub-category, for example, that indicate clinical modality (for example, cardiology, oncology, muscleoskeletal, urology, neurology, etc.), imaging modality (for example, Computed Tomography (CT), Magnetic Resonance (MR), Nuclear Medical (NM), X-ray, Ultrasound, etc.)”].
a touchscreen device [(e.g. see Avinash paragraphs 0053, 0071) ”Workstations 1320 include an input device 1322, an output device 1324 and a storage medium 1326. For example, workstations 1320 can include a mouse, stylus, microphone and/or keyboard as an input device. Workstations 1320 can include a computer monitor, liquid crystal display ("LCD") screen, printer and/or speaker as an output device … The drawing buttons may allow an image to be marked by drawing shapes and/or text on the image”].
a processor communicatively coupled to the display device and the touchscreen device, the processor configured to: receive the fetal monitoring data from the fetal monitoring system [(e.g. see Avinash paragraph 0007, 0047) ”a system for viewing medical data can include: a computer processor operably connected to a database and a user interface … The user interface 104 includes a display area 122 (also depicted in FIG. 2) configured to display medical information 202 from the current study … Each entry can be associated with a category and sub-category, for example, that indicate clinical modality (for example, cardiology, oncology, muscleoskeletal, urology, neurology, etc.), imaging modality (for example, Computed Tomography (CT), Magnetic Resonance (MR), Nuclear Medical (NM), X-ray, Ultrasound, etc.)”].
control the display device to display the fetal monitoring data [(e.g. see Avinash paragraphs 0047, 0053 and Fig. 4) ”The system 100 also includes a user interface 106 (also depicted in FIG. 4) configured to display medical information … Each entry can be associated with a category and sub-category, for example, that indicate clinical modality (for example, cardiology, oncology, muscleoskeletal, urology, neurology, etc.), imaging modality (for example, Computed Tomography (CT), Magnetic Resonance (MR), Nuclear Medical (NM), X-ray, Ultrasound, etc.)”].
receive a freeform input in a region of the touchscreen device from the touchscreen device [(e.g. see Avinash paragraph 0053) ”The user interface 106 also includes a display area 404 configured to display an image depicting anatomy. The user interface 106 also includes drawing buttons 405, such as those that may be available in a drawing and/or text formatting toolbar, for example. The drawing buttons may allow an image to be marked by drawing shapes and/or text on the image. For example a circle 407 and the number 100 have been drawn on the depicted anatomy”].
modify the fetal monitoring data by annotating a displayed region of the fetal monitoring data with the freeform input, said displayed region corresponding to the region of the touchscreen device [(e.g. see Avinash paragraph 0053) ”The system 100 also includes a user interface 106 (also depicted in FIG. 4) configured to display medical information, allow annotation of the medical information”].
generate an output of the modified fetal monitoring data for storage in a data storage device [(e.g. see Avinash paragraph 0053) ”and allow the annotated information to be saved as an entry in the database 102”].
wherein the device further comprises identification means communicatively coupled to the processor, wherein the processor is configured to receive identification data comprising user information identifying a user generating the freeform input from the identification means and to label at least some of said freeform annotations based on the identification data of the user generating the freeform input [(e.g. see Avinash paragraph 0053 and Fig. 4 numeral 414) ”The user interface 106 also includes a field 414 that can allow a specialist's information to be entered. The user interface 106 also includes a save button 416 that can allow the annotated study to be saved”].

Avinash does not specifically teach wherein the freeform input comprises a handwritten annotation drawn by a user using the user’s finger or stylus.  However, in the same field of invention, Poland teaches:
wherein the freeform input comprises a handwritten annotation drawn by a user using the user’s finger or stylus [(e.g. see Poland paragraphs 0017, 0061) ”The user interface can also be designed to process handwritten text drawn or traced on the touchscreen by a finger, stylus or the like … with the user being able to write anywhere on the touchscreen … By allowing for handwritten text entry, the user interface enables users to enter complex information such as patient data, comments, labels for regions of the images and the like. This information would be stored in association with the ultrasound images from the patient”].
Therefore, considering the teachings of Avinash and Poland, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the freeform input comprises a handwritten annotation drawn by a user using the user’s finger or stylus, as taught by Poland, to the teachings of Avinash because allowing for handwritten text entry enables users to easily enter complex information (e.g. see Poland paragraph 0017).

As for dependent claim 3, Avinash and Poland teach the device as described in claim 1 and Avinash further teaches:
wherein the touchscreen device is a display screen of the display device [(e.g. see Avinash paragraph 0071) ”Workstations 1320 include an input device 1322, an output device 1324 and a storage medium 1326. For example, workstations 1320 can include a mouse, stylus, microphone and/or keyboard as an input device. Workstations 1320 can include a computer monitor, liquid crystal display ("LCD") screen, printer and/or speaker as an output device”].

As for dependent claim 6, Avinash and Poland teach the device as described in claim 1 and Avinash further teaches:
wherein the processor is further configured to: receive a user request for the retrieval of previously stored modified fetal monitoring data, retrieve the user-requested modified fetal monitoring data from the data storage device, and control the display device to display the retrieved modified fetal monitoring data, wherein each of the labelled freeform annotations is displayed as a function of its label [(e.g. see Avinash paragraph 0047, 0048, 0049) ”The system 100 includes a database 102 comprising entries from previous medical studies. The entries can include image data and non-image data. The entries can include annotated medical information. The annotations can include comments and/or markings on images. Each entry can be associated with a category and sub-category, for example, that indicate clinical modality (for example, cardiology, oncology, muscleoskeletal, urology, neurology, etc.), imaging modality (for example, Computed Tomography (CT), Magnetic Resonance (MR), Nuclear Medical (NM), X-ray, Ultrasound, etc.), pathology (for example, tuberculin-skin test, sputum smear culture, etc.) … a user interface 104 configured to display information from a current study and annotated information from a previous study, the previous study being identified in the database based on input information from the current study … The user interface 104 includes a display area 122 (also depicted in FIG. 2) configured to display medical information 202 from the current study and annotated medical information 204 from the previous study. The annotated medical information 204 includes a marker (circle) indicating a portion of the displayed anatomy and a comment”].

As for dependent claim 8, Avinash and Poland teach the device as described in claim 6 and Avinash further teaches:
wherein the processor is further configured to: receive further identification data from the identification means, said further identification data identifying a user requesting the retrieval of previously stored modified fetal monitoring data [(e.g. see Avinash paragraph 0061) ”Parallel efforts for pathology and radiology are commenced and the results provided to a clinician for a diagnosis based on such results. At 1101, sputum is collected from a patient. At 1102, the sputum is imaged. At 1103, a pathologist reviews the imaged sputum. At 1104, the pathologist provides a report to a clinician. Meanwhile, at 1105, the patient's anatomy is imaged. At 1106, the images are processed. At 1107, a radiologist reviews the imaged anatomy. At 1108, the radiologist provides a report to the clinician. At 1109, the clinician reviews the reports from the pathologist and the radiologist and makes a diagnosis. However, if a radiologist or pathologist is not available to provide analysis, a clinician may delay in making a diagnosis and beginning treatment. Embodiments of the present technology can allow a clinician to analyze such pathology and radiology data without requiring a pathologist or radiologist. In other words, embodiments of the present technology can improve the availability of specialized knowledge that can be used in diagnosing medical conditions”].
evaluate the further identification data to establish an authorization level of the user requesting the retrieval of previously stored modified fetal monitoring data, and control the display device to display the retrieved modified fetal monitoring data, wherein only the freeform annotations labelled based on the received identification data are displayed that the user requesting the retrieval of previously stored modified fetal monitoring data is authorized to see [(e.g. see Avinash paragraphs 0005, 0077) ”Data storage 1310 can handle sending and receiving information to and from workstations 1320 and can perform associated tasks. Data storage 1310 can also include a firewall to prevent unauthorized access and enforce any limitations on authorized access. For instance, an administrator can have access to the entire system and have authority to modify portions of system 1300 and a staff member can only have access to view a subset of the data stored at data store 1310. In an example embodiment, the administrator has the ability to add new users, delete users and edit user privileges … specialized departments often maintain databases that include data from previous exams. However, such databases may not be accessible to those outside the department”].

As for independent claim 9, Avinash and Poland teach a system.  Claim 9 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 10, Avinash and Poland teach a method.  Claim 10 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 11, Avinash and Poland teach the method as described in claim 10; further, claim 11 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 13, Avinash and Poland teach the method as described in claim 11; further, claim 13 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for independent claim 14, Avinash and Poland teach a non-transitory computer readable medium.  Claim 14 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash et al. (US 2011/0145274 A1) in view of Poland (US 2009/0043195 A1), as applied to claim 1 above, and further in view of Hicks et al. (US 2014/0253467 A1).

As for dependent claim 2, Avinash and Poland teach the device as described in claim 1, but do not specifically teach wherein the identification means comprises an RF (radio frequency) tag reader or a finger print reader, wherein RF tag data received from the RF tag reader and finger print data received from the finger print reader comprise identification data.  However, in the same field of invention, Hicks teaches:
wherein the identification means comprises an RF (radio frequency) tag reader or a finger print reader, wherein RF tag data received from the RF tag reader and finger print data received from the finger print reader comprise identification data [(e.g. see Hicks paragraphs 0026, 0030, 0064) ”In accordance with an embodiment, the communications module of stylus 100 can be, for example, any suitable module which allows for connection of stylus 100 to electronic computing device 200 and/or cloud 300 so that information may be passed there between. Some example suitable wireless communication methods that can be implemented by the communications module of stylus 100 include: radio frequency (RF) communications, such as Wi-Fi.RTM., Bluetooth.RTM., and near field communication (NFC) … Returning now to FIG. 2B, stylus 100 includes on-board storage, in accordance with one or more embodiments. As previously noted, such storage componentry can be utilized, for example, to store user data, such as access data, user profile, and/or content. As previously discussed, a user's access data may include a UID or other access credentials, for example, for pairing stylus 100 with a device 200 … a stylus 100 configured as described herein can include communications componentry for wireless communication with device 200 and/or cloud 300 and can include on-board storage componentry which permits stylus 100 to store any of a wide variety of user data. In some embodiments, stylus 100 can store access data, such as a user identification (UID), password, or other credentials, and wirelessly communicate such access data to device 200 and/or cloud 300, thus allowing stylus 100 to pair with device 200 and/or access cloud 300, directly or indirectly”].
Therefore, considering the teachings of Avinash, Poland and Hicks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the identification means comprises an RF (radio frequency) tag reader or a finger print reader, wherein RF tag data received from the RF tag reader and finger print data received from the finger print reader comprise identification data, as taught by Hicks, to the teachings of Avinash and Poland because it enables an auto-access mode to quickly authenticate a user and configure the user’s preferences on the target device using only a stylus (e.g. see Hicks paragraph 0013).

As for dependent claim 5, Avinash, Poland and Hicks teach the device as described in claim 2, but Avinash and Poland do not specifically teach further comprising a plurality of styluses for generating the freeform input on the touchscreen device, each stylus comprising a RF tag programmable to contain said user identifying information.  However, Hicks teaches:
further comprising a plurality of styluses for generating the freeform input on the touchscreen device, each stylus comprising a RF tag programmable to contain said user identifying information [(e.g. see Hicks paragraphs 0026, 0068) ”FIGS. 4A-4C illustrate an example process of using multiple styluses 100 to interact with a single electronic device 200, in accordance with an embodiment of the present invention. As can be seen in FIG. 4A, the process begins with User A utilizing his Stylus A with his paired Device A. User A is logged into Device A (e.g., User A's access data has been verified; User A's profile is active on Device A), and thus User A can access and manipulate his user data on Device A. Turning now to FIG. 4B, the process continues with a different User B utilizing her stylus B with User A's Device A. User A is logged out of Device A, making User A's profile inactive and User A's data inaccessible on Device A. As shown in FIG. 4C, once User B is logged into Device A (e.g., User B's access data has been verified; User B's profile is active on Device A), User B can access her user data on Device A. Thus, and in accordance with an embodiment, multiple users (e.g., User A and User B) with their respective styluses 100 (e.g., Stylus A and Stylus B) can utilize a single device 200 (e.g., Device A) to access their respective user data sets … In accordance with an embodiment, the communications module of stylus 100 can be, for example, any suitable module which allows for connection of stylus 100 to electronic computing device 200 and/or cloud 300 so that information may be passed there between. Some example suitable wireless communication methods that can be implemented by the communications module of stylus 100 include: radio frequency (RF) communications, such as Wi-Fi.RTM., Bluetooth.RTM., and near field communication (NFC)”].
The motivation to combine is the same as that used for claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Avinash et al. (US 2011/0145274 A1) in view of Poland (US 2009/0043195 A1), as applied to claim 1 above, and further in view of Rhodes (US 7,415,667 B2).

As for dependent claim 4, Avinash and Poland teach the device as described in claim 1 and Avinash further teaches:
further comprising a printer device configured to print the displayed fetal monitoring data from the fetal monitoring system on a printable medium [(e.g. see Avinash paragraph 0071) ”Workstations 1320 can include a computer monitor, liquid crystal display ("LCD") screen, printer”].

Avinash and Poland do not specifically teach the printer device comprising an annotation region exposing a portion of the printable medium comprising the fetal monitoring data printed thereon, wherein the touchscreen device is a pressure-sensitive touchscreen device arranged in the annotation region underneath said portion of the printable medium.  However, in the same field of invention, Rhodes teaches:
the printer device comprising an annotation region exposing a portion of the printable medium comprising the fetal monitoring data printed thereon, wherein the touchscreen device is a pressure-sensitive touchscreen device arranged in the annotation region underneath said portion of the printable medium [(e.g. see Rhodes col 6 lines 20-25, col 11 lines 30-34, col 13 lines 7-10) ”Examples of paper document output device 106 include a printer or any other device capable of printing the augmented notes electronic version on a paper medium … several other techniques may also be used to capture the information written by a user on paper 218. In one embodiment, space 216 of note taking device 102 includes a special surface (e.g., a touch screen surface) that is able to capture notes written by a user on a paper page 218 placed on space 216 … information capture devices 100 may capture information while the user is taking notes on a paper medium. According to an embodiment of the present invention, information capture devices 100 are configured to store information related to the user's notes along with the information captured by information capture devices 100 information capture devices 100 may capture information while the user is taking notes on a paper medium. According to an embodiment of the present invention, information capture devices 100 are configured to store information related to the user's notes along with the information captured by information capture devices 100”].
Therefore, considering the teachings of Avinash, Poland and Rhodes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the printer device comprising an annotation region exposing a portion of the printable medium comprising the fetal monitoring data printed thereon, wherein the touchscreen device is a pressure-sensitive touchscreen device arranged in the annotation region underneath said portion of the printable medium, as taught by Rhodes, to the teachings of Avinash and Poland because most users still prefer to take notes on a paper medium such as a paper notebook using a marking device such as a pen or pencil (e.g. see Rhodes col 1 lines 14-16).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash et al. (US 2011/0145274 A1) in view of Poland (US 2009/0043195 A1), as applied to claim 6 above, and further in view of Mariotti et al. (US 2011/0126127 A1).

As for dependent claim 7, Avinash and Poland teach the device as described in claim 6, but do not specifically teach wherein the processor is further configured to control the display device to display each labelled freeform annotation in a color indicative of a type of the user responsible for the generation of said annotation.  However, Mariotti teaches:
wherein the processor is further configured to control the display device to display each labelled freeform annotation in a color indicative of a type of the user responsible for the generation of said annotation [(e.g. see Mariotti paragraph 0039) ”An illustrative example how a client would use the system to collaborate on a medical image 13 and how the graphical user interface 14 is seen by the client as the client initiates and works on a collaborative session … To differentiate the different illustrations and annotations apart from one another or from client to client, each client is drawing in a unique color. For example, the first clients' illustrations show up in red 22 (initiator 10, 11) and the second clients (client 24) illustrations appear in yellow and so on”].
Therefore, considering the teachings of Avinash, Poland and Mariotti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the processor is further configured to control the display device to display each labelled freeform annotation in a color indicative of a type of the user responsible for the generation of said annotation, as taught by Mariotti, to the teachings of Avinash and Poland because it allows annotations to be easily differentiated by who created them (e.g. see Mariotti paragraph 0039).

As for dependent claim 12, Avinash and Poland teach the method as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Response to Arguments
Applicant's arguments, filed 05 August 2022, have been fully considered but they are not persuasive.

Applicant argues that [“Avinash fails to disclose or suggest ‘freeform input’ [as amended to be a handwritten annotation drawn by a user using the user’s finger or stylus].” (Pages 9 and 10).].

While examiner disagrees with applicant’s position, as Avinash shows the ability to allow an image to be marked by “drawing” shapes and/or text using a stylus (see paragraphs 0053, 0055, 0071).  The text in Avinash’s annotations does appear as typed text in the Figures, while the circles are drawn by the user.  The independent claim were amended from “handwritten” or “drawn” annotations to only “handwritten annotations.”  So, instead of arguing about what constitutes “handwritten” and for the sake of advancing prosecution, examiner has cited prior art which explicitly shows the use of a finger or stylus to enter “handwritten” comments on ultrasound imaging data.

Applicant argues that [“there is not such teaching or suggestion in Avinash of labeling the user annotations” (Page 11).].

Examiner respectfully disagrees.  The claim limitations do not define, in any specific terms, what it means to “label” the annotation.  The broadest reasonable interpretation, in light of the specification, of “label” an annotation based on user identification data merely equates to associating a particular annotation to the particular user creating the annotation in memory.  Avinash teaches label at least some of said freeform annotations based on the identification data of the user generating the freeform input in paragraph 0053 and Fig. 4 numeral 414 of Avinash’s disclosure [“The user interface 106 also includes a field 414 that can allow a specialist's information to be entered. The user interface 106 also includes a save button 416 that can allow the annotated study to be saved”].  One of ordinary skill in the art, namely a software developer, would recognize that the annotations are stored in memory and associated with the specialist’s information that they were “entered by” (see numeral 414).  Therefore, Avinash adequately teaches applicant’s claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2006/0152516 A1 issued to Plummer on 13 July 2006.  The subject matter disclosed therein is pertinent to that of claims 1-14 (e.g. hand drawn annotations on medical images).
U.S. PGPub 2014/0189560 A1 issued to Caspi on 03 July 2014.  The subject matter disclosed therein is pertinent to that of claims 1-14 (e.g. hand drawn annotations on ultrasound images).

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174